Title: October 19. Saturday.
From: Adams, John
To: 


       From Utrecht to Gorcum is 8 Leagues. Here we dined, at the Doele kept by Mr. Van Dongen. He told Us that as soon as We should get out of Town We should come to the River, near the Junction of the Maes with the Wahal, a Branch of the Rhine, that if We looked up the River We should have a full View of the Castle of Louvestein. We had accordingly a fair View of it. It stands upon an Island in the Middle of the River. There is an high and large square Tour of a Church at no great Distance from it. Gorinchem or Gorcum is one of the 18 Cities of the Province of Holland.
       We dined at Gorcum, but as it was impossible to reach Breda before half after 6, when the Gates of that City are shut, my Servant rode forward on Horseback, and went to the Prince Cardinal a publick House, the Keeper of which applied to General Marsdam, the Governor, so that when We arrived at near 9 O Clock, We found an officer and a Guard at the Gate, who said he had orders to admit Mr. Adams the Ambassador of America. I gave the Guards 4 Guilders on the Spot and sent em 2 ducats afterwards.
       The 4 last Leagues being Sand, were tolerable, but the former 4 being Clay were very bad—muddy, and deep.
      